Citation Nr: 1737266	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-31 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange and as secondary to service-connected coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Mark W. Breneman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and L.T.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2016, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

This matter was previously before the Board in August 2016, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matter must be remanded for further development by the AOJ before a decision may be made on the merits.

Pursuant to the directives of the August 2016 Board remand, the RO obtained a September 2016 VA addendum opinion for the purposes of determining whether a relationship exists between the Veteran's current hypertension and his in-service exposure to herbicides.  In pertinent part, the examiner was asked to obtain a detailed history of the Veteran's symptoms, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his presumed exposure to herbicides during military service.  In its remand, the Board noted that it was aware that there is no VA presumption of service connection for hypertension due to herbicide exposure, but required the examiner to provide an examination that considered this specific Veteran's own medical history and risk factors.

The examiner stated that "As noted in the request, hypertension is not presumed secondary to Agent Orange exposure.  Incidence has not supported a direct relationship between Agent Orange exposure and hypertension to date, per the research."  However, the examiner fails to identify the research upon which he relied.  

The examiner also stated that "2012 VA PCP note indicated hypertension diagnosis in 2012 with unrelated atrial fib/cardioversion....[t]he Veteran was diagnosed with IHD in 2012....[h]ypertension is a risk factor for CAD/IHD, but those conditions are not risk factors for hypertension....[h]ypertension was not diagnosed in service or within one year of discharge, latent hypertension due to herbicide exposure is less than likely based on a lack of medical rationale."

The examiner then concluded that "[b]ased on the available data and considering the research, including current regulations regarding presumed Agent Orange related conditions, in my opinion, hypertension is most likely essential in nature and unrelated to Agent Orange/herbicide exposure."

An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Veteran, as supported by the record, indicates that he was first diagnosed with hypertension in 2004.  October 2004 records state that the Veteran had a tendency toward borderline hypertension for several years.  There is no indication that the VA examiner considered the 2004 onset or preceding borderline hypertension in providing his opinion, which appears to be premised on a 2012 initial diagnosis.  As the opinion reached was predicated on an inaccurate medical history, the claim must be remanded so that an adequate VA opinion may be obtained.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet.App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).  Further, the examiner should phrase any opinion in terms of whether it is "at least as likely as not."

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who wrote the September 2016 addendum opinion or, if that examiner is unavailable, to another suitably qualified VA clinician, for completion of an addendum opinion.  If necessary for an adequate opinion, the examiner may obtain another examination of the Veteran.  The examiner must review the entire record and consider the Veteran's lay statements, and specifically the Veteran's 2004 diagnosis of hypertension and prior borderline hypertension.

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension is related to his presumed exposure to herbicides during military service.  

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  The Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted) or studies, which may reasonably explain the medical guidance in the study of this case.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the record, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




